Citation Nr: 0204900	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a low back injury, currently rated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1978 to February 
1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO.  

The veteran testified at a hearing before the undersigned 
Member of the Board held at the RO in May 1999.  

The Board remanded the case to the RO in July 1999 for 
additional development of the record.  



FINDING OF FACT

The service-connected low back injury residuals are not 
currently shown to be productive of more than moderate 
disablement; disability reflective of severe lumbosacral 
strain, intervertebral disc syndrome or functional loss due 
to pain is not demonstrated.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected residuals of a low back injury are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.17a including Diagnostic Codes 
5292, 5293 5295 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

In a January 1984 rating decision, the RO granted service 
connection for residuals of a low back injury and assigned a 
10 percent rating.  

In an August 1991 rating decision, the RO increased the 
rating to 20 percent for the service-connected low back 
disability.  

In an August 1994 decision, the Board determined that a 
rating in excess of 20 percent for the service-connected 
residuals of a low back injury was not warranted.  

The submitted treatment records from Dr. Stravos show that 
the veteran was treated in 1993 for left shoulder surgery.  
In March 1994, he was seen for complaints of back pain.  It 
was noted that he mild tenderness in the lumbosacral area.  
In September 1994, it was noted that the veteran was working 
construction, but was trying to be careful.  He was noted to 
have a tender lumbosacral spine and right thigh.  The 
assessment was that of lumbosacral strain.  

The veteran was afforded VA examinations in September 1997 
and September 1998.  

In connection with a VA "SPINE" examination in early 
September 1997, the veteran reported having daily low back 
pain that was not constant.  He indicated that he was having 
a bad day as far as his low back symptoms were concerned.  On 
palpation, he was tender in the right and left paralumbar 
musculature, including the buttocks and iliac spine regions.  
The veteran was able to raise up on his toes.  There was no 
muscle spasm.  He had pain on midline percussion of the 
lumbar spine.  Muscle strength testing demonstrated some 
"give-way" weakness in the quadriceps and gastrocnemius due 
to complaints of pain in the low back.  

The VA examiner noted the veteran's active range of motion to 
be that of flexion to 25 degrees, extension to 15 degrees and 
side bending to 15 degrees each way.  By way of comment, the 
examiner added that the veteran had a history of low back 
pain, post-traumatic, with continued symptomatology 
subjectively.  The examiner added that the functional 
impairment was "rated as possibly mild."  

It was noted by the examiner that the veteran's responses on 
palpation and the rest of the examination appeared to be 
subjectively exaggerated and raised the question of presence 
or absence and the degree of functional impairment with 
respect to the factors noted.  The examiner noted that, being 
subjective, an estimation could not be made in terms of 
additional range of motion loss.  

In connection with a VA neurology examination in later 
September 1997, the veteran complained of having increased 
pain in the low back.  Reportedly, coughing and sneezing 
irritated and increased that pain in the low back and right 
leg.  

On examination, there was some tightness of the paralumbar 
muscles on the left side in the supine position; however, 
lifting of the right or left leg did not cause increase in 
the tightness.  Straight leg raising was limited to 20 
degrees on the right or left and was referred to the low back 
which increased when the foot was dorsiflexed.  There was no 
definite muscle weakness elicited in the lower extremities 
below the knees.  The veteran was percussed over the lumbar 
area, causing increased pain that prevented him from exerting 
full strength on testing of hip flexion and extension.  

On standing, the VA examiner noted that the veteran's forward 
flexion was limited to about 60 degrees; lateral rotation to 
either side appeared full; lateral bending was somewhat 
restricted to about 20 degrees bilaterally.  No trophic 
changes were seen in the legs.  There was tenderness over the 
L4-5 interspaces.  The examiner concluded that the veteran 
showed chronic low back pain dating to onset during service.  

The examination report of September 1998 noted that the 
lumbar spine x-ray studies and magnetic resonance imaging 
(MRI) report from 1997 showed no significant changes from 
1992; no herniated disc or spinal stenosis.  A unilateral 
spondylolysis, L5, left, with marked sclerosis of the pars L5 
on the right was noted.  

On examination, the veteran was able to raise up on his heels 
and toes.  There was no tenderness to palpation about the 
thoracolumbar spine or muscle spasm.  There was some pain in 
the lumbar region on midline percussion.  Straight leg 
raising was negative bilaterally.  His deep tendon reflexes 
were active and symmetric, bilaterally.  

His measured active range of motion of the thoracolumbar 
spine, in degrees was as follows:  flexion to 45, extension 
to 15, side bending to 15, right and left, all with complaint 
of pain at the terminal degrees of motion.  The examiner 
concluded that the abnormality at L5 was not a fracture, 
rather it was a congenital/developmental anomaly.  

The veteran was examined again in November 1998 when his gait 
was noted to be normal.  He was able to move about the 
examining room and mount and dismount the examining table.  
The veteran was able to hop on either foot, heel and toe 
walk, and squat and rise, but squatting and rising provoked 
knee pain.  There was mild bilateral genu varum.  He forward 
bent only to his knees; 10 degrees bilateral lateral flexion 
was noted.  There was full rotation; and his backward 
extension was to 10 degrees.  

While seated on the examining table, straight leg raising was 
positive on the right at 80 degrees, with no sciatic notch 
tenderness or muscle spasm.  His deep tendon reflexes were 
equal and active, with no sensory or motor deficits.  The 
impression was that of chronic lumbosacral strain, no 
radiculopathy.  

The x-ray studies in conjunction with the examination showed 
that the lumbar vertebral bodies were normally aligned and 
well maintained.  Intervertebral disc space heights were well 
preserved.  Posterior facet joints were unremarkable.  There 
was no compression fracture, spondylolysis or 
spondylolisthesis seen.  No focal abnormality was evident.  
The impression was that of essentially negative and stable 
lumbar spine.  

The veteran testified at a hearing held at the RO before the 
undersigned Member of the Board in May 1999.  At that time, 
the veteran described his back pain as being burning and 
sharp, running from his back all the way down to his right 
foot and down to his left knee.  The veteran indicated that 
the pain was constant and disrupted his sleep.  The pain 
increased when he coughed or sneezed.  The veteran noted that 
he had difficulty bending over and squatting.  

In July 1999, the Board remanded the case back to the RO for 
additional development of the record to include another VA 
examination.  

The VA examination was held in October 2000 when the veteran 
continued to complain of having increased back pain.  More 
specifically, the veteran complained of slightly increased 
pain for two years with increased numbness.  

On examination of the thoracic/lumbar spine, there was a 
slight limp on the right associated with ambulation.  There 
was slight tenderness of the right and left lower 
parathoracic musculature plus right and left paralumbar 
musculature.  There was no muscle spasm anywhere.  There was 
some complaint of pain on midline percussion, lower thoracic 
plus lumbar spine in the midline.  His deep tendon reflexes 
were 2+ and symmetric, bilaterally.  Seated straight leg 
raising on the right at 45-50 degrees and 60-65 degrees on 
the left elicited complaints of low back pain subjectively.  

The sensory examination to pinwheel revealed no complaints of 
sharpness in lateral leg, right or left; no sharpness in 
medial right leg; no sharpness in right anterior thigh; and 
no sharpness in right or left lateral thigh.  His range of 
motion of the thoracic/lumbar spine, in degrees was as 
follows:  flexion to 60 degrees, extension to 20 degrees, 
side bending to the right and left to 20 degrees each, all 
with some complaint at the terminal degrees of motion.  

The VA examiner noted that he had observed the veteran 
walking down the hall toward the examining room in a brisk 
manner without apparent pain.

The examiner added that, with the veteran standing erect, 
pressing down only slightly on the top of his head, caused 
him to complain of lower back pain.  Additionally, with his 
feet planted in a standing position, attempts to 
rotate/swivel to the right and left from his hips caused 
significant lower back pain.  

The examiner noted by way of discussing the veteran's low 
back pain that the finding on x-ray study of unilateral 
spondylolysis at L5 on the left was either a congenital 
condition or a developmental one that occurred during the 
first ten years of life.  The findings on sensory examination 
were not compatible with any known anatomic pattern.  The 
Waddell tests, those of pressing down on his head and 
rotating at the hips with the lower back straight and not 
moving, were positive and indicative of a non-organic 
condition.  

The VA examiner stated that "[a]ll in all, [he saw] no 
reason why [the veteran] should be evidencing the amount of 
pain that he state[d], on a physical basis.  [He did] not 
believe that the range of motion studies [told] the true 
picture here, although, in actuality, the extension and side 
bending right and left were almost normal within 5 degrees of 
normal, each of the three motions, and forward flexion 
lack[ed]  perhaps 20 degrees."  

In summary, the examiner stated that he really considered the 
severity of the veteran's back condition to be "mild" and the 
observations on physical examination gave conflicting 
evidence in that he was not having as much difficulty as he 
stated.  This also was noted to be reflected in the physical 
examination because those tests as far as the range of motion 
testing were subjective, not objective.  


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's residuals of a low back injury is currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5295 for lumbosacral strain.  

Under Diagnostic Code 5295, a 10 percent evaluation is 
assignable for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted when there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  

A 40 percent rating is for application for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a including Diagnostic Code 
5295 (2001).  

The applicable regulations further provide that a low back 
disability may be rated on the basis of limitation of motion 
under the provisions of Diagnostic Code 5292.  

Pursuant to Diagnostic Code 5292, the rating criteria 
provides for a 10 percent rating for slight limitation of 
motion; a 20 percent rating for moderate limitation of 
motion; and a 40 percent rating for severe limitation of 
motion.  

The Board has also considered the rating provisions of 
38 C.F.R. § 4.71a that include Diagnostic Code 5293 for 
intervertebral disc syndrome.  

Under Diagnostic Code 5923, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating is assigned when the intervertebral disc syndrome is 
moderate, with recurring attacks.  

When intervertebral disc syndrome is severe, with recurring 
attacks, with intermittent relief, a 40 percent evaluation is 
assigned.  

A 60 percent rating is warranted where the intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

Under the provisions of 38 C.F.R. § 4.71a that include 
Diagnostic Code 5289, favorable ankylosis of the lumbar spine 
warrants a 40 percent rating and unfavorable ankylosis of the 
lumbar spine warrants a 50 percent rating.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities. 38 
C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

The Board finds in this regard that the medical evidence when 
considered in its entirety shows that the service-connected 
disability picture is productive of a level of impairment 
consistent with no more than moderate disablement.  

The recent VA examinations in 1997 and 1998 had all reported 
the veteran's complaints of increased low back pain and noted 
a significant reduction in his active motion for the lumbar 
spine area.  The examination significantly did not identify 
any specific sensory or motor deficit referable to the 
service-connected low back disability.  

Similar findings of reduced motion were recorded in 
connection with the most recent VA examination in October 
2000 when the veteran's flexion was noted to be to 60 
degrees, extension to 20 degrees and lateral bending 20 
degrees.  However, it is pertinent to note that the VA 
examiner at that time opined that the severity of the 
veteran's service-connected back disability was no more than 
"mild."  The examiner found the examination findings were 
conflicting and did not reflect that the veteran was having 
as much difficulty as he claimed.  

The Board notes in this regard that the x-ray studies have 
not shown disc protrusion or spinal stenosis, disc 
degeneration or any other manifestation of intervertebral 
disc syndrome.  The reported neurological findings also do 
not provide a basis for the assignment of a higher rating due 
to severe intervertebral disc syndrome.  

Thus, viewing the evidentiary record in light of the recent 
medical opinion as to the severity of the service-connected 
disability, the Board cannot find that the veteran is 
experiencing a level incapacity consistent with severe 
limitation of actual motion or functional limitation due to 
pain for the lumbar spine or severe lumbosacral strain.  

Accordingly, a preponderance of the evidence is against the 
claim, an increase rating in excess of the currently assigned 
20 percent rating for the service-connected low back injury 
residuals is not for application.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed the appellant of the evidence 
needed to support his claim.  VA has met its duty to inform 
the appellant.  The Board concludes that the discussions in 
the RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
the appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  He 
was advised of the evidence necessary to substantiate his 
claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board finds that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  



ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of a low back injury is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

